840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George Arvin MURPHY, Plaintiff-Appellant,v.CORRECTIONS DEPARTMENT, et al., Defendants-Appellees.
No. 87-6168.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1988.

Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal for lack of jurisdiction.  Appellant has filed an appellate brief as a response to the motion to dismiss.


2
A review of the file indicates that a magistrate was designated to determine pretrial matters as provided by 28 U.S.C. Sec. 636(b)(1).  On August 31, 1987, the magistrate denied various motions regarding discovery, denied declaratory judgment and stated that the motion for injunctive relief "shall stand submitted for ruling by the court."    A motion for de novo determination was filed on September 14, 1987.  On October 7, 1987, the magistrate entered an order treating the September 14 motion as a motion to reconsider the August 31 order by a judge pursuant to 28 U.S.C. Sec. 636(b)(1)(A).  Judge Siler denied the motion to reconsider on October 13, 1987.  Appellant appealed the October 13 order on October 21, 1987.


3
This court lacks jurisdiction to review the October 13 order.  The order was not appealable because it was not a final decision pursuant to 28 U.S.C. Sec. 1291, was not certified pursuant to 28 U.S.C. Sec. 1292(b), nor does it fit under the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).


4
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.